Exhibit 10.5
Execution Copy
U.S. Loan Party Canadian Facility Guaranty, dated as of August 26, 2008 (this
“Guaranty”), by The Warnaco Group, Inc., a Delaware corporation (“Group”), and
each of the other entities listed on the signature pages hereof or that becomes
a party hereto pursuant to Section 25 (Additional Guarantors) hereof (each a
“Subsidiary Guarantor” and, together with Group, collectively, the “Guarantors”
and individually a “Guarantor”), in favor of the Administrative Agent, the
Collateral Agent, each Lender, each Issuer and each other holder of an
Obligation (as each such term is defined in the Credit Agreement referred to
below) (each, a “Guarantied Party” and, collectively, the “Guarantied Parties”).
W i t n e s s e t h:
Whereas, Warnaco of Canada Company, a Nova Scotia unlimited liability company
(the “Borrower”), Group, the Lenders and Issuers party thereto from time to
time, Bank of America, N.A. (“BofA”), as administrative agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent for the Lenders and the
Issuers (together with the Administrative Agent, the “Facility Agents”), Banc of
America Securities LLC and Deutsche Bank Securities Inc., as joint lead
arrangers and joint book managers, and Deutsche Bank Securities Inc., as sole
syndication agent, have entered into the Credit Agreement, dated as of
August 26, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein but not defined
herein are used with the meanings given to them in the Credit Agreement);
Whereas, it is condition precedent to the effectiveness of the Credit Agreement
that the Guarantors shall have executed and delivered this Guaranty to the
Collateral Agent for the benefit of the Guarantied Parties;
Whereas, Group is the ultimate parent of the Borrower and each Subsidiary
Guarantor is a direct or indirect Subsidiary of Group and an Affiliate of the
Borrower; and
Whereas, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement;
Now, Therefore, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1 Guaranty
(a) To induce the Lenders to make the Loans and the Issuers to issue Letters of
Credit, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations, whether or not from time to time reduced or
extinguished or hereafter increased or incurred, whether or not recovery may be
or hereafter may become barred by any statute of limitations, whether or not
enforceable as against the Borrower, whether now or hereafter existing, and
whether due or to become due, including principal, interest (including interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any proceeding under the Bankruptcy Code, or any applicable
provisions of comparable state or foreign law, whether or not such interest is
an allowed claim in such proceeding), fees and costs of collection. This
Guaranty constitutes a guaranty of payment and not of collection.
Notwithstanding the foregoing, Calvin Klein Jeanswear Company shall not be
required to make any payment hereunder until the 30th day after written demand
therefor has been given by the Collateral Agent in accordance with the terms of
the Credit Agreement.

 





--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
(b) Each Guarantor further agrees that, if (i) any payment made by Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or (ii) any
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made. If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).
Section 2 Limitation of Guaranty
Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3
(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.
Section 3 Contribution
To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Subsidiary Guarantor from the Loans
and the other financial accommodations provided to the Borrower under the Loan
Documents and (b) the amount such Subsidiary Guarantor would otherwise have paid
if such Subsidiary Guarantor had paid the aggregate amount of the Obligations
(excluding the amount thereof repaid by the Borrower and Group) in the same
proportion as such Subsidiary Guarantor’s net worth at the date enforcement is
sought hereunder bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Subsidiary Guarantors for the amount of such
excess, pro rata, based on the respective net worths of such other Subsidiary
Guarantors at the date enforcement hereunder is sought.

 

2



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 4 Authorization; Other Agreements
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including any of the other Loan Documents)
now or hereafter executed by the Borrower and delivered to the Guarantied
Parties or any of them, including any increase or decrease of principal or the
rate of interest thereon;
(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of any of the Obligations (including any of
the other Loan Documents) now or hereafter executed by the Borrower and
delivered to the Guarantied Parties or any of them;
(c) accept partial payments on any of the Obligations;
(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;
(e) settle, release, compromise, collect or otherwise liquidate any of the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g) apply to the Obligations any payment or recovery (x) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(y) from any Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

 

3



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
(h) apply to the Obligations any payment or recovery from any Guarantor of any
of the Obligations or any sum realized from security furnished by such Guarantor
upon its indebtedness or obligations to the Guarantied Parties or any of them,
in each case whether or not such indebtedness or obligations relate to the
Obligations; and
(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations); even if any right of reimbursement or subrogation or other
right or remedy of any Guarantor is extinguished, affected or impaired by any of
the foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of any of the Obligations that
impairs any subrogation, reimbursement or other right of such Guarantor).
Section 5 Guaranty Absolute and Unconditional
To the fullest extent permitted by applicable law, each Guarantor hereby waives
any defense of a surety or guarantor or any other obligor on any obligations
arising in connection with or in respect of any of the following and hereby
agrees that its obligations under this Guaranty are absolute and unconditional
and shall not be discharged or otherwise affected as a result of any of the
following:
(a) the invalidity or unenforceability of any of the Borrower’s obligations
under the Credit Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;
(b) the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;
(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;
(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;

 

4



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
(f) the disallowance, under Section 502 of the Bankruptcy Code or any applicable
provisions of comparable state or foreign law, of all or any portion of any
Guarantied Party’s claim (or claims) for repayment of the Obligations;
(g) any use of cash collateral under Section 363 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;
(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;
(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;
(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;
(k) failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding;
(l) any action taken by any Guarantied Party if such action is authorized
hereby;
(m) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or the PPSA or,
if the Collateral consists of both personal and real property, to proceed
against such personal and real property in accordance with such Guarantied
Party’s rights with respect to such real property; or
(n) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the indefeasible payment in full of the Obligations.
Section 6 Waivers
To the fullest extent permitted by applicable law, each Guarantor hereby waives
diligence, promptness, presentment, demand for payment or performance and
protest and notice of protest, notice of acceptance and any other notice in
respect of the Obligations or any part of them, and any defense arising by
reason of any disability or other defense of the Borrower. Each Guarantor shall
not, until the Obligations are irrevocably paid in full and the Commitments have
been terminated, assert any claim or counterclaim it may have against the
Borrower or set off any of its obligations to the Borrower against any
obligations of the Borrower to it. In connection with the foregoing, each
Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.

 

5



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 7 Reliance
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
Section 8 Waiver of Subrogation and Contribution Rights
Until the Obligations have been irrevocably paid in full and the Commitments
have been terminated, the Guarantors shall not enforce or otherwise exercise any
right of subrogation to any of the rights of the Guarantied Parties or any part
of them against the Borrower or any right of reimbursement or contribution or
similar right against the Borrower by reason of this Guaranty or by any payment
made by any Guarantor in respect of the Obligations.
Section 9 Subordination
Each Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, except as permitted under Section 8.6 (Prepayment and
Cancellation of Indebtedness) of the Credit Agreement, the Guarantor
Subordinated Debt shall not be paid in whole or in part until the Obligations
have been paid in full and this Guaranty is terminated and of no further force
or effect. No Guarantor shall accept any payment of or on account of any
Guarantor Subordinated Debt at any time in contravention of the foregoing. Upon
the occurrence and during the continuance of an Event of Default, the Borrower
shall pay to the Collateral Agent any payment of all or any part of the
Guarantor Subordinated Debt and any amount so paid to the Collateral Agent shall
be applied to payment of the Obligations as provided in the Credit Agreement.
Each payment on the Guarantor Subordinated Debt received in violation of any of
the provisions hereof shall be deemed to have been received by such Guarantor as
trustee for the Guarantied Parties and shall be paid over to the Collateral
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Guarantor’s liability hereof. Each Guarantor agrees to file
all claims against the Borrower in any bankruptcy or other proceeding in which
the filing of claims is required by law in respect of any Guarantor Subordinated
Debt, and the Collateral Agent shall be entitled to all of such Guarantor’s
rights thereunder. If for any reason a Guarantor fails to file such claim at
least ten Business Days prior to the last date on which such claim should be
filed, such Guarantor hereby irrevocably appoints the Collateral Agent as its
true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in such Guarantor’s name to file such claim or, in the
Collateral Agent’s discretion, to assign such claim to and cause proof of claim
to be filed in the name of the Collateral Agent or its nominee. In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Collateral Agent the full amount
payable on the claim in the proceeding, and, to the full extent necessary for
that purpose, each Guarantor hereby assigns to the Collateral Agent all of such
Guarantor’s rights to any such payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Collateral Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Collateral Agent as its attorney-in-fact to exercise
all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.

 

6



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 10 Default; Remedies
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon any Event of
Default or upon any default by the Borrower as provided in any other instrument
or document evidencing all or any part of the Obligations, the Collateral Agent
may, at its sole election, proceed directly and at once, without notice, against
any Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of any of the Obligations, or against any Collateral under the Loan
Documents or joining the Borrower or any other guarantor in any proceeding
against any Guarantor. At any time after maturity of any of the Obligations, the
Collateral Agent may (unless the Obligations have been irrevocably paid in
full), without notice to any Guarantor and regardless of the acceptance of any
Collateral for the payment hereof, appropriate and apply toward the payment of
the Obligations (a) any indebtedness due or to become due from any Guarantied
Party to such Guarantor and (b) any moneys, credits or other property belonging
to such Guarantor at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates.
Section 11 Irrevocability
This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled. Upon such cancellation and at the written
request of any Guarantor or its successors or assigns, and at the cost and
expense of such Guarantor or its successors or assigns, the Collateral Agent
shall execute in a timely manner and deliver to the Guarantors a satisfaction of
this Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.
Section 12 Setoff
Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.

 

7



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 13 No Marshalling
Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.
Section 14 Enforcement; Amendments; Waivers
No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any provision of this Guaranty
shall be binding upon any Guarantied Party, except as expressly set forth in a
writing duly signed and delivered by the Facility Agents (in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement). Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of any Guarantied Party, or
its respective agents, officers or employees, unless such waiver is contained in
an instrument in writing, directed and delivered to the Borrower or such
Guarantor, as applicable, specifying such waiver, and is signed by the party or
parties necessary to give such waiver under the Credit Agreement. No waiver of
any Event of Default by any Guarantied Party shall operate as a waiver of any
other Event of Default or the same Event of Default on a future occasion, and no
action by any Guarantied Party permitted hereunder shall in any way affect or
impair any Guarantied Party’s rights and remedies or the obligations of any
Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any principal or interest owing by the Borrower to
a Guarantied Party shall be conclusive and binding on each Guarantor
irrespective of whether such Guarantor was a party to the suit or action in
which such determination was made.
Section 15 [Intentionally Omitted]
Section 16 Successors and Assigns
This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrower and to the Guarantors shall be deemed to include their respective
successors and assigns. The successors and assigns of the Guarantors and the
Borrower shall include, without limitation, their respective receivers, trustees
and debtors-in-possession. All references to the singular shall be deemed to
include the plural where the context so requires.

 

8



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 17 Representations and Warranties; Covenants
Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by Group in Article IV (Representations and Warranties)
of the Credit Agreement are true and correct on each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit) of
the Credit Agreement and (b) agrees to take, or refrain from taking, as the case
may be, each action necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor.
Section 18 Governing Law
This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the internal law
of the State of New York.
Section 19 Submission to Jurisdiction; Service of Process
(a) Any legal action or proceeding with respect to this Guaranty, and any other
Loan Document, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Guaranty, each Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.
(b) Each Guarantor hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Guaranty or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
Guarantor in the care of the Borrower at the Borrower’s address specified in
Section 11.8 (Notices, Etc.) of the Credit Agreement. Each Guarantor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c) Nothing contained in this Section 19 (Submission to Jurisdiction; Service of
Process) shall affect the right of the Collateral Agent or any other Guarantied
Party to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against a Guarantor in any other jurisdiction.
(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase Dollars with such other currency
at the spot rate of exchange quoted by the Collateral Agent at 11:00 a.m. (New
York time) on the Business Day preceding that on which final judgment is given,
for the purchase of Dollars, for delivery two Business Days thereafter.

 

9



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 20 Waiver of Judicial Bond
To the fullest extent permitted by applicable law, each Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to any
of the Collateral or in connection with any other legal or equitable action or
proceeding arising out of, in connection with, or related to this Guaranty or
any Loan Documents to which it is a party.
Section 21 Certain Terms
The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.
Section 22 Waiver of Jury Trial
Each of the Collateral Agent, the other Guarantied Parties and each Guarantor
irrevocably waives trial by jury in any action or proceeding with respect to
this Guaranty or any other Loan Document.
Section 23 Notices
Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrower.
Section 24 Severability
Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
Section 25 Additional Guarantors
Each of the Guarantors agrees that, if, pursuant to Section 7.11(a) (Additional
Personal Property Collateral and Guaranties) of the Credit Agreement, Group or
the Borrower shall be required to cause any Subsidiary thereof that is not a
Guarantor to become a Guarantor hereunder, or if for any reason Group or the
Borrower desires any such Subsidiary to become a Guarantor hereunder, such
Subsidiary shall execute and deliver to the Collateral Agent a Guaranty
Supplement in substantially the form of Exhibit A (Guaranty Supplement) attached
hereto and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Guarantor party hereto on the Closing
Date.

 

10



--------------------------------------------------------------------------------



 



U.S. Loan Party
Canadian Facility Guaranty
Section 26 Collateral
Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Collateral Agent, for the benefit of
the Secured Parties, and covenants that it shall not grant any Lien with respect
to its property in favor, or for the benefit, of any Person other than the
Collateral Agent, for the benefit of the Secured Parties except as otherwise
permitted by Section 8.2 (Liens, Etc.) of the Credit Agreement.
Section 27 Costs and Expenses
In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Collateral Agent
and each of the other Guarantied Parties upon demand for all out-of-pocket costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Collateral Agent and
such other Guarantied Parties in enforcing this Guaranty against such Guarantor
or any security therefor or exercising or enforcing any other right or remedy
available in connection herewith or therewith.
Section 28 Waiver of Consequential Damages
Each Guarantor hereby irrevocably and unconditionally waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover any
special, exemplary, punitive or consequential damage in any legal action or
proceeding in respect of this Guaranty or any other Loan Document.
Section 29 Entire Agreement
This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.
Section 30 Counterparts
(a) This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart
[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------



 



In witness whereof, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

                  The Warnaco Group, Inc.,
as Guarantor    
 
           
 
  By:   /s/ Lawrence R. Rutkowski    
 
           
 
      Name: Lawrence R. Rutkowski
   
 
      Title: Executive Vice President and CFO    
 
                Warnaco Inc.,
as Guarantor    
 
           
 
  By:   /s/ Lawrence R. Rutkowski    
 
           
 
      Name: Lawrence R. Rutkowski    
 
      Title: Executive Vice President and CFO    
 
                Authentic Fitness On-Line, Inc.
Calvin Klein Jeanswear Company
CCC Acquisition Corp.
CKJ Holdings, Inc.
Designer Holdings Ltd.
Ocean Pacific Apparel Corp.
Warnaco Puerto Rico, Inc.
Warnaco Retail Inc.
Warnaco Swimwear Inc.
Warnaco Swimwear Products Inc.
CKU.com Inc.
Warnaco U.S., Inc.,
as Guarantors    
 
           
 
  By:   /s/ Lawrence R. Rutkowski    
 
           
 
      Name: Lawrence R. Rutkowski    
 
      Title: Vice President    

[Signature Page to U.S. Loan Party Canadian Facility Guaranty]

 





--------------------------------------------------------------------------------



 



          Acknowledged and Agreed
as of the date first above written:    
 
        BANK OF AMERICA, N.A.,
as Collateral Agent    
 
       
By:
  /s/ Kevin W. Corcoran    
 
       
 
  Name: Kevin W. Corcoran    
 
  Title: Vice President    

[Signature Page to U.S. Loan Party Canadian Facility Guaranty]

 





--------------------------------------------------------------------------------



 



Exhibit A
to
U.S. Loan Party Canadian Facility Guaranty
Form of Guaranty Supplement
The undersigned hereby agrees to be bound as a Guarantor for purposes of the
U.S. Loan Party Canadian Facility Guaranty, dated as of August  _____, 2008 (the
“Guaranty”), by The Warnaco Group, Inc. and certain of its Subsidiaries party
thereto from time to time and acknowledged by Bank of America, N.A., as
Collateral Agent, and the undersigned hereby acknowledges receipt of a copy of
the Guaranty. The undersigned hereby represents and warrants that each of the
representations and warranties contained in Section 17 (Representations and
Warranties; Covenants) of the Guaranty applicable to it is true and correct on
and as the date hereof as if made on and as of such date. Capitalized terms used
herein but not defined herein are used with the meanings given to them in the
Guaranty.
In witness whereof, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of  _____,  _____.

             
 
  [Name of Subsidiary Guarantor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

          Acknowledged and Agreed
as of the date first above written:    
 
        BANK OF America, N.A.,
as Collateral Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

